c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ---------------------- number release date conex-102618-14 uil the honorable peter welch member u s house of representative sec_128 lakeside avenue suite burlington vt attention dear congressman welch i am responding to your inquiry dated date on behalf of your constituent she added health coverage for a same-sex spouse under her employer’s health plan in date the value of health coverage for the same-sex spouse was included in the constituent’s gross_income on her form_w-2 wage and tax statement for the constituent asked how she can subtract the value of this spousal coverage when filing her tax_return the u s supreme court declared sec_3 of the defense of marriage act which had prohibited the recognition of same-sex couples as spouses for purposes of federal_law unconstitutional on date united_states v windsor u s ___ 133_sct_2675 we subsequently issued two guidance items interpreting the effect of this decision on the tax treatment of same-sex spouses under the internal_revenue_code the code revrul_2013_17 internal_revenue_bulletin i r b generally provides that a same-sex spouse will be treated as a spouse for federal tax purposes provided that the couple is lawfully married under state law notice_2014_1 2014_2_irb_270 provides additional guidance on the effect of this decision and addresses the application of the rules under sec_125 of the code to participation by same-sex spouses in employer health_plans under code sec_106 and sec_125 as further interpreted by notice_2014_1 the employer-paid portion of health coverage for a same-sex spouse is excludable from your constituent’s gross_income if the employer offers the health coverage through a cafeteria_plan that permits employees to pay the employee portion of the cost of conex-102618-14 coverage through pre-tax salary reduction and if your constituent paid for the cost of her own health coverage on a pre-tax basis then any amounts paid on an after-tax basis for spousal coverage would also be excludable from the constituent’s income accordingly your constituent may be entitled to a refund of any federal income taxes paid on the value of spousal health coverage under the employer’s health plan provided that the spouse is the constituent’s legal spouse under revrul_2013_17 your inquiry states that the value of the spousal health coverage was reported as taxable wages to the constituent on form_w-2 to exclude such amounts the constituent should take the following steps first contact the employer and request a corrected form_w-2 that does not include the value of any excludable spousal health coverage in taxable wages if the employer issues a corrected form_w-2 your constituent can then use the amounts reported on the corrected form_w-2 when filing a tax_return if the employer does not issue a corrected form_w-2 the constituent should file form_1040 u s individual_income_tax_return using the original form_w-2 from the employer and should also attach form_4852 substitute for form_w-2 wage and tax statement or for form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which i am enclosing with this letter your constituent should also take the following steps when completing form_4852 and form_1040 o on form_4852 check the box indicating that the taxpayer received an incorrect form_w-2 for o subtract the value of any excludable spousal health coverage from the taxable wages reported in box of form_w-2 and list this result on line a of form_4852 o o subtract the value of any excludable spousal health coverage that was included in medicare wages reported in box of form_w-2 and list this result on line c of form_4852 if your wages were subject_to social_security_tax as a general_rule list on line b of form_4852 the lesser_of dollar_figure or the amount listed on line c of form_4852 if your wages were not subject_to social_security_tax list on line b of form_4852 the amount of social_security wages reported in box of form_w-2 o copy the amounts reported on form_w-2 to the appropriate places on lines d through j of form_4852 o complete line of form_4852 explaining that the amounts reported on form_w-2 included the value of excludable spousal health coverage and that these amounts have been excluded on form_4852 as permitted by revrul_2013_17 and notice_2014_1 also explain how the value of conex-102618-14 excludable spousal health coverage was determined for instance by referring to the amount reported as taxable health coverage on paystubs o complete line of form_4852 explaining all steps taken to request a corrected form_w-2 from the employer o when completing form_1040 use the amounts listed on form_4852 instead of the amounts listed on form_w-2 o sign and date form_4852 and form_1040 o attach form_4852 and form_w-2 to form_1040 in accordance with the instructions for form_4852 your constituent may also be entitled to a refund of federal employment_taxes social_security and medicare paid on the value of excludable spousal health coverage provided that the spouse is the constituent’s legal spouse under state law your constituent might wish to contact the employer to determine if the employer will seek a refund of these amounts on your constituent’s behalf if the employer will not seek a refund your constituent may file form_843 claim_for_refund and request for abatement and include all necessary attachments listed in the instructions for form_843 i hope this information is helpful if you have any questions please contact me at ----- ------------- --------------------- ----- ------------- at or sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities enclosure
